DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2014/0070815, IDS filed 5/17/2018).

Regarding claim 1, Liu et al. discloses a method for detecting a potential-induced degradation (PID) of PV modules of a PV installation, having a measurement pass, comprising: operating a PV generator of the PV installation at a maximum power point (MPP) with values of generator voltage (UMPP) and generator current (IMPP) associated with the maximum power point (MPP) (see claim 17), operating the PV generator of the PV installation at a first generator voltage (U1) (i.e., operate at one of a plurality of distinct test voltages within a voltage window) (see par. [0031] and Figs. 2 and 3) and detection of a first generator current (I1) associated with the first generator voltage (U1) i.e., detect a current value associated to the one of the plurality of test voltages) (see par. [0031] and Figs. 2 and 3), operating the PV generator of the PV installation additionally at a second generator voltage (U2) (i.e., operate at another of a plurality of distinct test voltages within a voltage window) (see par. [0031] and Figs. 2 and 3) and detection of a second generator current (I2) associated with the second generator voltage (U2) (i.e., detect a current value associated to the another of the plurality of test voltages) (see par. [0031] and Figs. 2 and 3), wherein the first generator voltage (U1) dictates that a first power (P1), with P1 = U1*I1, of the PV generator at the first generator voltage (U1) is in a predefined first ratio (V1), with V1= P1/PMPP and V1  ≤ 1, with the power (PMPP) at the maximum power point (MPP) of the PV generator, and wherein the second generator voltage (U2) dictates that a second power (P2), with P2 = U2*I2, of the PV generator at the second generator voltage (U2) is in a predefined second ratio (V2), with V2 = P2/P1 and V2 < 1, with the first power (P1) of the PV generator, and wherein a characteristic quantity Y that characterizes a progress of the potential-induced degradation (PID) is determined from the values of the first and second generator voltages (U1, U2) and/or the first and second generator currents (I1, I2) (see par. [0031]).
Regarding claim 2, Liu et al. discloses a method, further comprising: operating the PV generator at a third generator voltage (U3) (i.e., operate at yet another of a plurality of distinct test voltages within a voltage window) (see par. [0031] and Figs. 2 and 3), and detecting a third generator current (I3) associated with the third generator voltage (U3) (i.e., detect a current value associated to the yet another of the plurality of test voltages) (see par. [0031] and Figs. 2 and 3), wherein the third generator voltage (U3) dictates that a third power (P3), with P3=U3*I3, of the PV generator at the third 3) is in a predefined third ratio (V3), with V3 = P3/P1  and V3 < 1, with the first power (P1) of the PV generator, and a relationship in the form (U3 < U1 < U2) applies to the generator voltages (U1, U2, U3) in accordance with their values, wherein the characteristic quantity Y that characterizes the progress of the potential-induced degradation is determined from the values of the first, the second and the third generator voltage (U1, U2, U3) and/or the first, the second and the third generator current (I1, I2, I3) (see par. [0031]).
Regarding claim 3, Liu et al. discloses a method, wherein the third power (P3) of the PV generator at the third generator voltage (U3) is equal to the second power (P2) of the PV generator at the second generator voltage (U2) (see Fig. 2).
Regarding claim 6, Liu et al. discloses a method, wherein the first generator voltage (U1) denotes a maximum power point of the PV generator (MPP) (see Fig. 2).
Regarding claim 15, Liu et al. discloses a method, wherein a start of the measurement pass is effected under event control (see par. [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0070815) in view of Oberzaucher et al. (US 2015/0185272).

Regarding claim 16, even arguendo, without conceding, that Liu et al. does not disclose generating a warning signal if the characteristic quantity Y is outside a predefined tolerance range, Oberzaucher et al. shows that this feature is well known in the art. Oberzaucher et al. discloses generating a warning signal if a faulty PV generator has been detected (see par. [0040]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, allowing automatic disablement of the converter.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0070815) in view of Tan et al. (US 2013/0027997).

Claims 18 and 21, Liu et al. discloses a photovoltaic (PV) installation (element 10, Fig. 1), comprising: a PV generator (element 12, Fig. 1), and a PV inverter (element 24, 28, Fig. 1), comprising a DC input terminal configured to connect to the PV generator, an AC output terminal configured to connect the PV inverter to a power supply system (i.e., power grid, see par. [0027]), a DC/AC converter circuit (element 28, Fig. 1) configured to convert an input-side DC voltage into an AC voltage, a control circuit (i.e., as part of controller 32, Fig. 1), connected to the DC/AC converter circuit, configured to deliver a predefined flow of power via the DC input of the PV inverter, a current sensor (i.e., inherent feature in order to detect the current) configured to detect a generator current (Ipv) at the DC input, an evaluation circuit (i.e., as part of controller MPP) and generator current (IMPP) associated with the maximum power point (MPP) (see claim 17), operating the PV generator of the PV installation at a first generator voltage (U1) (i.e., operate at one of a plurality of distinct test voltages within a voltage window) (see par. [0031] and Figs. 2 and 3) and detection of a first generator current (I1) associated with the first generator voltage (U1) (i.e., detect a current value associated to the one of the plurality of test voltages) (see par. [0031] and Figs. 2 and 3), operating the PV generator of the PV installation additionally at a second generator voltage (U2) (i.e., operate at another of a plurality of distinct test voltages within a voltage window) (see par. [0031] and Figs. 2 and 3) and detection of a second generator current (I2) associated with the second generator voltage (U2) (i.e., detect a current value associated to the another of the plurality of test voltages) (see par. [0031] and Figs. 2 and 3), wherein the first generator voltage (U1) dictates that a first power (P1), with P1 = U1*I1, of the PV generator at the first generator voltage (U1) is in a predefined first ratio (V1), with V1= P1/PMPP and V1  ≤ 1, with the power (PMPP) at the maximum power point (MPP) of the PV generator, and wherein the second generator voltage (U2) dictates that a second power (P2), with P2 = U2*I2, of the PV generator at the second generator voltage (U2) is in a predefined second ratio (V2), with V2 = P2/P1 and V2 < 1, with the first power (P1) of the PV generator, and wherein a characteristic quantity Y that characterizes a progress of the potential-induced degradation (PID) is determined from 1, U2) and/or the first and second generator currents (I1, I2) (see par. [0031]). 
Even arguendo, without conceding, that Liu et al. does not disclose a voltage sensor, Tan et al. shows that this feature is well known in the art. Tan et al. discloses a voltage sensor (element 32, Fig. 1) configured to detect a generator voltage (Upv) (element 114, Fig. 1) at the DC input. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, accurately detecting degradation of PV modules.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0070815) in view of Tan et al. (US 2013/0027997) as applied to claims 18 and 21 above, and further in view of Oberzaucher et al. (US 2015/0185272).

Regarding claim 19, even arguendo, without conceding, that Liu et al. does not disclose generating a warning signal if the characteristic quantity Y is outside a predefined tolerance range, Oberzaucher et al. shows that this feature is well known in the art. Oberzaucher et al. discloses generating a warning signal if a faulty PV generator has been detected (see par. [0040]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, allowing automatic disablement of the converter.

Noda et al. (US 2013/0082724) discloses a PV panel diagnosis technology which can surely find a deteriorated panel in a solar power generation system.

Allowable Subject Matter
Claims 4, 5, 7-14, 17, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 18, and 21 has been considered but are moot in view of the new grounds of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
10/23/2021